Citation Nr: 1042790	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for a gunshot wound (GSW) to the right upper arm.

2.  Entitlement to an effective date earlier than June 13, 2007 
for the assignment of a 20 percent evaluation for a GSW to the 
right upper arm.

3.  Whether there was clear and unmistakable error (CUE) in prior 
July 1946 and May 1948 rating decisions that assigned a 10 
percent evaluation for a GSW to the right upper arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946, 
and from December 1948 to August 1964.  He is the recipient of, 
among other decorations, a Purple Heart medal and the Combat 
Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's GSW to the right upper arm is currently assigned a 
20 percent disability rating, effective June 13, 2007.  The 
Veteran seeks both a higher rating and an earlier effective date.  
In addition, the Veteran has asserted there was CUE in a prior 
July 1946 rating decision that granted service connection for the 
Veteran's GSW to the right upper arm and assigned a 10 percent 
disability rating (no diagnostic code was provided), effective 
June 22, 1946, and that there was also CUE in a May 1948 rating 
decision that re-evaluated the Veteran's GSW to the right upper 
arm and assigned a 10 percent rating under Diagnostic Code 7804 
(relating to scars).

The Board notes that a December 2008 RO decision denied the 
Veteran's CUE claim on the basis that it did not meet the 
criteria for a valid CUE claim.  In statements submitted in June 
2009 and August 2009, the Veteran wrote statements that can be 
construed as expressing disagreement with the December 2008 RO 
decision.  A statement of the case (SOC) has not yet been issued 
by the RO, however, with regard to the Veteran's CUE claim.  
Thus, this claim must now be remanded to allow the RO to provide 
the appellant with an appropriate SOC on this issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16- 92).  This issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, 9 Vet. App. at 130.

The Board notes that re-adjudication of the Veteran's CUE claim 
by the issuance of an SOC may affect the disability rating and 
effective date assigned to the Veteran's GSW to the right upper 
arm.  The Board finds, therefore, that these issues are 
inextricably intertwined, and that it would be inappropriate at 
this juncture to enter a final determination on the Veteran's 
claims for an increased rating and earlier effective date for his 
GSW until the RO has further developed the CUE claim relating to 
the same disability, to include by providing the Veteran with an 
SOC for the CUE claim.  See Henderson v. West, 12 Vet. App. 11 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180 (19910 (where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined).  Therefore, 
consideration of the increased rating and earlier effective date 
claims relating to the Veteran's GSW to the right upper arm is 
deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the appellant with an SOC addressing 
the issue of whether there was clear and 
unmistakable error in the July 1946 and May 
1948 rating decisions in assigning a rating 
of 10 percent disabling for the Veteran's 
gunshot wound (GSW) to the right upper arm.  
The appellant should be informed that after 
the issuance of the SOC, he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  After the Veteran files a timely 
substantive appeal, or after the period for 
filing a substantive appeal has expired, the 
Veteran's case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



